NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   IN RE ERIC JASINSKI, MICHAEL RICHARD
   OUELLETTE, AND JEREMY PAUL ROWLAND,
                   Appellants.
             ______________________

                      2012-1482
                ______________________

    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
                  ______________________

              Decided: February 15, 2013
                ______________________

      ANTHONY P. NG, Yufell Isidore Ng Russell, PLLC, of
Austin, Texas, argued for appellants.

    MONICA B. LATEEF, Associate Solicitor, Office of the
Solicitor, United States Patent and Trademark, Office, of
Alexandria, Virginia.     With her on the brief were
RAYMOND T. CHEN,           Solicitor,  and  SCOTT C.
WEIDENFELLER, Associate Solicitor
                  ______________________
2                                          IN RE: ERIC JASINSKI



    Before PROST, CLEVENGER, and MOORE, Circuit Judges.
MOORE, Circuit Judge.
    Eric Jasinski et al. appeal from the decision of the
Board of Patent Appeals and Interferences (Board) affirm-
ing the examiner’s rejection of all claims during prosecu-
tion of patent application number 10/906,508 (’508
application). For the reasons set forth below, we reverse
and remand.
                         BACKGROUND
    The ’508 application relates to the diagnosis of
memory device failures. When a memory tester detects a
failure in a memory device, the logical address of the
memory error must be translated into a physical address
within the memory device. This translation is typically
performed by logical-to-physical mapping software. The
’508 application claims systems and methods for verifying
the accuracy of this logical-to-physical mapping software.
    The ’508 application discloses a built in self-test
(BIST) control function that generates “simulated”
memory failures at predetermined physical locations in a
memory device. A memory tester then tests the memory
device and records the logical memory addresses of any
locations having errors.    Logical-to-physical mapping
software maps the logical memory addresses to physical
addresses within the memory device. Finally, to “verify
the accuracy of [the] logical-to-physical mapping soft-
ware,” the physical addresses mapped by the logical-to-
physical mapping software is compared to the predeter-
mined or “simulated” physical addresses at which the
BIST control function generated memory failures.
      Claim 1 of the ’508 application is representative:
 IN RE: ERIC JASINSKI                                        3
    A method for verifying the accuracy of logical-to-
    physical mapping software designed for testing
    memory devices, said method comprising:
    [a] providing a built-in self test (BIST) fail control
    function to generate multiple simulated memory
    fails at various predetermined locations within a
    memory array of a memory device;
    [b] testing said memory array via a memory test-
    er;
    [c] generating a bit fail map by said logical-to-
    physical mapping software based on all memory
    fails indicated by said memory tester, wherein
    said bit fail map indicates physical locations of all
    fail memory locations derived by said logical-to-
    physical mapping software; and
    [d] comparing said fail memory locations derived
    by said logical-to-physical mapping software to
    said various predetermined memory locations to
    verify the accuracy of said logical-to-physical
    mapping software.
’508 application claim 1 (emphases added).
    The Patent and Trademark Office (PTO) rejected all
claims in the ’508 application as anticipated by U.S.
Patent No. 5,912,901 to Adams. The Board affirmed,
concluding that the language, “[to verify/verifying] the
accuracy of [said] logical-to-physical mapping software,”
recited in the preambles and “comparing” limitations of
claims 1, 9, and 17 is a statement of intended use and
does not limit the claims. The Board also concluded that
even if this language is limiting, Adams discloses it.
   Mr. Jasinski appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(4).
4                                        IN RE: ERIC JASINSKI

                        DISCUSSION
    Anticipation is a question of fact. In re Baxter Trave-
nol Labs., 952 F.2d 388, 390 (Fed. Cir. 1991). We uphold
the Board’s factual findings unless they are not supported
by substantial evidence. In re Gartside, 203 F.3d 1305,
1316 (Fed. Cir. 2000). We review the Board’s “broadest
reasonable” claim interpretation de novo. In re Abbott
Diabetes Care Inc., 696 F.3d 1142, 1148 (Fed. Cir. 2012).
                             A.
    Mr. Jasinski argues that the Board erred by failing to
give “patentable weight” to the preamble language “veri-
fying the accuracy of logical-to-physical mapping software
designed for testing memory devices” in claims 1, 9, and
17. Mr. Jasinski further argues that the Board commit-
ted the same error with respect to the recitation of “to
verify the accuracy of said logical-to-physical mapping
software” in the comparing steps of the same claims and
similar language in dependent claims 8, 16, and 24. Mr.
Jasinski argues that the “to verify/verifying” language
should be considered a limitation because it is “the es-
sence of the invention.”
    The government responds that the “to veri-
fy/verifying” language is nothing more than a statement
of intended purpose. It contends that the Board’s con-
structions were reasonable because the claims do not
inform a person of ordinary skill how the comparing or
concluding steps are executed.
      We agree with Mr. Jasinski. Not only does the “to
verify/verifying” language refer to the “essence of the
invention,” it also provides the criteria by which the
previously-recited comparing limitation is analyzed. We
thus conclude that the “to verify/verifying” language is
limiting. See Vizio, Inc. v. Int’l Trade Comm’n, 605 F.3d
1330, 1341 (Fed. Cir. 2010) (“[T]he ‘for decoding’ language
. . . is properly construed as a limitation, and not merely a
 IN RE: ERIC JASINSKI                                      5
statement of purpose or intended use for the invention,
because ‘decoding’ is the essence or a fundamental charac-
teristic of the claimed invention.”).
                             B.
    Mr. Jasinski argues that Adams does not teach verify-
ing the accuracy of the logical-to-physical mapping soft-
ware.     Mr. Jasinski concedes that Adams teaches
comparing the contents read from a memory device with a
predetermined bit pattern that was previously written
into the memory device. Mr. Jasinski argues, however,
that Adams does not teach verifying the accuracy of the
logical-to-physical mapping software by comparing the set
of physical locations at which memory errors were detect-
ed (determined by the logical-to-physical mapping soft-
ware) with the set of various predetermined physical
memory locations at which the BIST routine generated
errors.
    The government argues that Adams discloses map-
ping logical addresses to physical addresses using logical-
to-physical mapping software and that the output of such
mapping is used in additional “failure analysis.” The
government argues that one of ordinary skill in the art
would deduce that one of the possible failures detected by
additional “failure analysis” is defective logical-to-physical
mapping software.
     The government, however, has failed to establish an-
ticipation. The Adams reference does not disclose verify-
ing the accuracy of logical-to-physical mapping software.
Adams merely discloses a BIST routine for detecting
errors within a memory device by comparing memory
contents with a predetermined bit pattern. The fact that
it states that the output of the mapping can be used in
additional “failure analysis” is not the same thing as
disclosing those additional types of failure analysis.
Adams does not disclose the detection of errors in logical-
to-physical mapping software by the comparing of sets of
6                                      IN RE: ERIC JASINSKI

physical memory locations as claimed, and thus does not
anticipate. Adams nowhere indicates that “failure analy-
sis” would include defective logical-to-physical mapping
software, and it also fails to explain how that analysis
would be performed. Although some of the government’s
arguments appear to suggest that the claims at issue may
have been obvious, that issue is not before us on appeal.
The only rejection made by the examiner and affirmed by
the Board is anticipation by a single reference. That
reference, Adams, simply does not anticipate. 1 According-
ly, the decision of the Board is
           REVERSED AND REMANDED.




    1   On appeal, Mr. Jasinski also argues that Adams
fails to disclose the generation of “multiple simulated
memory fails at various predetermined locations” as
required by the first step of claim 1. On appeal, the
government contends that we ought not consider this
distinction between Adams and the claims at issue be-
cause Mr. Jasinski did not raise the issue below. On
remand, however, should prosecution continue, Mr.
Jasinski would be free to argue this distinction.